Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 are pending.
Information Disclosure Statement
	The IDS filed 10/20/20 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The remaining dependent claims fall in view of claim 1.
	For purposes of applying prior art, the above-identified vague and indefinite limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/026517, (“the ‘517 WO reference”).
	Since the ‘517 WO reference is not in the English language, its English language counterpart, US 2018/0234994 to Yasukawa et al. (“Yasukawa”), as provided by the applicant in the IDS filed 10/20/20, is used as an English translation of the ‘517 WO reference in the rejections below.  All citations (e.g., paragraph numbers and figures, etc.) in the rejections below (including the 103 rejection) are with reference to the English language counterpart, Yasukawa.
	
102 Rejection:
Regarding independent claim 1, Yasukawa teaches the claim limitations “A communication apparatus (Fig. 2, UE1; see also Fig. 12 UE) comprising:
a receiver configured to receive control information for a specified communication apparatus from a base station (Fig. 12, signal receiving unit 102; see also, paragraph no. 0055 which discloses “a radio resource with which only the user apparatus UE2 of high priority is capable of transmitting SCI and a specific T-RPT used only for transmission of a MAC PDU of high priority may be reported from the base station eNB to the user apparatus UE via an RRC signal”; the disclosed “the user apparatus UE” is interpreted to be UE1 for purposes of this 102 rejection; the limitation “control information” reads on the disclosed “radio resource” which is received by UE1 from the base station, and the limitation “a specified communication apparatus” reads on the disclosed user apparatus UE2); and 
a transmitter configured to identify, based on the control information, a resource used by the specified communication apparatus for communication, and to execute a process of not performing transmission using the identified resources” (Fig. 12, signal transmission unit 101; see paragraph nos. 0054, 0055, and 0064; see in particular paragraph no. 0064 which discloses “when the user apparatus UE1 is able to detect in advance that a MAC PDU of high priority is about to be transmitted … the user apparatus UE1 may stop transmitting a MAC PDU in a specific subframe … to monitor 
103 Rejection:
Assuming arguendo that the disclosed “the user apparatus UE” in the disclosure “may be reported from the base station eNB to the user apparatus UE via an RRC signal” in paragraph no. 0055 is not the UE1 but rather, UE2, the following 103 rejection applies.
Under this interpretation of Yasukawa, it does not teach the limitation “from a base station” as recited in claim 1.  However, Yasukawa teaches that the UE1 at least receives the recited “control information” from UE2 in an SCI, see paragraph no. 0054.  Yasukawa also teaches that the same control information is received by UE2 from the base station, see paragraph no. 0055 and comments above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yasukawa by transmitting the control 
	Regarding claim 2, see Fig. 9 which shows that UE1 selects other subframes (e.g., subframe 1) for transmission and excludes subframe 0 or the specific subframe, see also paragraph nos. 0056 and 0064.
	Regarding claims 3 and 6, see paragraph no. 0064 which discloses that UE1 may stop transmitting a MAC PDU in the specific subframe, i.e., a MAC PDU may be discarded before transmission.
	Regarding claims 4, 7, and 8, the limitation “specific information” reads on either the identifier received from UE2 (paragraph no. 0054) or the radio resource information received from the base station (see paragraph no. 0055).
Claims 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘517 WO reference (aka, Yasukawa) in view of Yoon, US 2018/0287866, (“Yoon”).
	Regarding claims 5, 9-11, Yasukawa does not the limitations recited in each of these claims.
	Yoon teaches the limitations “a controller configured to determine whether the specific communication apparatus is within coverage of the base station or is outside the coverage of the base station (Fig. 5, relay UE 510 and Fig. 10, processor 1012 for the components of UE 510; since the relay UE 510 is acting as a relay for a remote UE 540 or “specific communication apparatus”, it implicitly knows, via its processor 1012, that the remote UE 540 is outside of a cell’s coverage area as shown in Fig. 5), wherein the transmitter does not perform the process, in response to the controller determining that the specific communication apparatus is outside the coverage of the base station” (the relay UE 510, via its RF section 1011 (Fig. 10), performs data transmission with remote UE 540 when the remote UE 540 is outside of the cell’s coverage area as shown in Fig. 5; hence, the negative limitation “wherein the transmitter does not perform the process” is effectively taught by Yoon since Yoon teaches that the relay UE 510 performs data transmission with the remote UE 540 using resources identified by a base station, see paragraph no. 0101).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the abstract and Fig. 14 of Wei et al., US 2016/0330729, and Fig. 12 and paragraph nos. 0099-0101 of Aminaka, US 2018/0115873.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414